J-S73030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF P.E., A MINOR               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.G., NATURAL FATHER
                                                    No. 799 WDA 2016


                     Appeal from the Order April 28, 2016
                 In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-DP-0000176 of 2014


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                      FILED NOVEMBER 1, 2016

       J.G. (“Father”) appeals from the order entered on April 28, 2016, in

the Court of Common Pleas of Erie County, changing the goal from

reunification to adoption1 for P.E. (“Child”), the minor child of Father.2 On

appeal, Father claims the trial court erred in dispensing with the concurrent

goal of reunification where the Erie County Office of Children and Youth

(“Agency”) did not offer reasonable services to achieve that goal.      After

careful review, we affirm.

       P.E. was born in September 2014 and adjudicated dependent at the

age of three weeks. The Agency became involved because the mother had a

history of drug and mental health issues and was unable to meet the infant’s

____________________________________________


1
 A change of a placement goal is a final, appealable order. In the Interest
of H.S.W.C.-B., 836 A.2d 908, 911 (Pa. 2003).
2
 With respect to the natural mother of P.E., the goal was also changed to
adoption. She has not appealed that order.
J-S73030-16



basic needs. At the time of the dependency adjudication, Father’s paternity

had not yet been determined, but the Agency was aware of his status as a

Tier III Megan’s Law offender.3

        On October 22, 2014, the court held a dispositional hearing,

established a goal of reunification and scheduled a 90-day review hearing.

On November 3, 2014, the Agency filed a motion averring that it had

received paternity test results identifying J.G. as the biological father of

Child; the Agency sought a finding of aggravated circumstances based on

Father’s 2004 convictions4 and an order suspending Father’s visitation. The

court held a hearing on December 3, 2014. Following the hearing, the court

granted the Agency’s motion for aggravated circumstances and denied its

motion to suspend visitation.         The court also ordered supervised visitation

once a week, maintained the goal of reunification and ordered the Agency to

implement a service plan for Father, including a psychological and

psychosexual evaluation. See Order, 12/18/15.

        Thereafter, in July 2015, the court again declined to grant the

Agency’s petition for change of goal. During this time, the Agency worked



____________________________________________


3
  Father had entered a plea of no contest to Corruption of Minors (M1),
Criminal Attempt/Indecent Assault (Person Less Than 16 Years) (M2),
Statutory Sexual Assault (F2) and Aggravated Indecent Assault (F2),
involving a 15-year-old victim.
4
    See 42 Pa.C.S. § 6302(3)(ii) and (iii).



                                           -2-
J-S73030-16



with Father to implement a court-ordered treatment plan so that Father

could improve his parenting skills.5

       The record shows that Father did make progress in some areas, but

struggled or failed in those he chose not to engage in (i.e, Project First Step,

a program for improving parenting skills).             He failed to submit clean

urinalysis screens on nine occasions.          Further, the Agency also noted that

Father’s behavior was inconsistent, at times manic and lacking in impulse

control. The Agency also noted that Father continued to place his needs and

desires above the Child’s needs, preventing Father from ensuring Child’s

safety and wellbeing.

       In January 2016, the Agency recommended a change of goal to

adoption and sought to cease its family finding efforts, as an adoptive

resource had been identified and had established a relationship with Child.

The court held a permanency hearing on April 20, 2016. On April 28, 2016,

the court entered an order finding that: Father had only minimal compliance

with the permanency plan; the Agency had satisfied the requirements of

Pa.R.J.C.P. 1149 regarding family finding; the child had been in placement

for 15 of the last 22 months (specifically, for 19 months); no further services




____________________________________________


5
  Despite its finding of aggravated circumstances against Father, the court
ordered the Agency to offer Father a treatment plan in order to accomplish
reunification. See Order, 7/22/15.



                                           -3-
J-S73030-16



be offered to Father; the goal be changed to adoption; and this disposition

was in Child’s best interests.

      Father appealed, and he raises the following issues for our review:

            1. Did the juvenile court commit an abuse of discretion
               and/or error of law when it made the express finding
               that the Agency made reasonable efforts to finalize the
               child’s permanency plan (including reunification
               services) where the court had ordered the Agency to
               provide and pay for an independent psychiatric
               evaluation and the Agency failed to provide that
               evaluation/treatment?

            2. Did the juvenile court commit an abuse of discretion
               and/or error of law when it determined that the
               concurrent permanency goal of reunification/adoption
               was no longer feasible, dispensed with the goal of
               reunification, and directed the Agency to provide no
               further services and/or visitation to J.G.?

            3. Did the juvenile court commit an abuse of discretion
               and/or error of law when [it] denied [J.G.’s] request to
               present the testimony of prospective kinship resource,
               JE.G [J.G.’s sister]?

            4. Did the juvenile court commit an abuse of discretion
               and/or error of law when it determined that the Agency
               had satisfied the family finding requirements and when
               it discontinued further family finding efforts?

Appellant’s Brief, at 6.

       On appeal, goal change decisions are subject to an abuse of discretion

standard of review:

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was “manifestly
      unreasonable,” that the court did not apply the law, or that the
      court’s action was “a result of partiality, prejudice, bias or ill
      will,” as shown by the record. We are bound by the trial court’s
      findings of fact that have support in the record. The trial court,

                                     -4-
J-S73030-16


     not the appellate court, is charged with the responsibilities of
     evaluating credibility of the witness and resolving any conflicts in
     the testimony. In carrying out these responsibilities, the trial
     court is free to believe all, part, or none of the evidence. When
     the trial court’s findings are supported by competent evidence of
     record, we will affirm, “even if the record could also support the
     opposite results.”

In the Matter of N.C., 909 A.2d 818, 822-23 (Pa. Super. 2006) (internal

citations omitted). See also In the Interest of C.J.R., 782 A.2d 568, 569

(Pa. Super. 2001).

     We note that issues pertaining to dependent children are controlled by

the Juvenile Act, 42 Pa.C.S.A. §§ 6301-75; this Act was amended in 1998 to

conform to the federal Adoption and Safe Families Act (“ASFA”). See In re

A.B., 19 A.3d 1084, 1088 (Pa. Super. 2011); In re N.C., 909 A.2d 818, 823

(Pa. Super. 2006).

     ASFA was enacted to combat the problem of foster care drift,
     where children… are shuttled from one foster home to another,
     waiting for their parents to demonstrate their ability to care for
     the children. This drift was the unfortunate byproduct of the
     system’s focus on reuniting children with their biological parents,
     even in situations where it was clear that the parents would be
     unable to parent in any reasonable period of time. Following
     ASFA, Pennsylvania adopted a dual focus of reunification
     and adoption, with the goal of finding permanency for
     children in less than two years, absent compelling
     reasons.

In re T.S.M., 71 A.3d 251, 269 (Pa. 2013) (citations omitted) (emphasis

added). As to change of goal proceedings, “the best interests of the child

and not the interests of the parent must guide the trial court, and the

burden is on the child welfare agency involved to prove that a change in goal


                                    -5-
J-S73030-16



would be in the child’s best interest.” In re R.I.S., 36 A.3d 567, 573 (Pa.

2011) (citations omitted).   The safety, permanency, and well-being of the

child must take precedence over all other considerations. In the Matter of

S.B., 943 A.2d 973, 978 (Pa. Super. 2008).

      We have thoroughly reviewed the arguments and briefs of the parties

and the record before us, and we have examined closely the trial court’s

resolution of the matter. We conclude that the trial court did not abuse its

discretion in finding that the Agency made reasonable efforts to provide

Father with services necessary to promote reunification, and that Father

failed to make sufficient progress in the treatment plan toward rectifying the

problems necessary to lead to reunification.     Upon review, we agree with

the trial court’s determination that “[t]hough he attempted to comply with

the reunification plan in some respects, overall [Father] failed miserably, and

was unable to demonstrate the emotional health and stability necessary to

raise a young child.” Trial Court Opinion, 6/22/16, at 18. As the trial court

indicated, Father’s lack of progress is not necessarily due to his personal

history as a sex offender, but stemmed more from his failure to take

personal responsibility and “his own lack of coherence and insight into his

mental health and substance abuse issues.” Id. Further, the court’s finding

that Father took “liberties to abuse alcohol and marijuana” after Child had

been in placement for a year, is supported by the record; this supports the

court’s determination that additional Agency services would be “pointless.”

Id. at 19. Finally, Child is stable in a pre-adoptive home, and has been in

                                     -6-
J-S73030-16



placement for nearly twenty-one months. We agree with the trial court that

a change of goal is necessary and in Child’s best interests, and that allowing

Father to progress “at his own pace” is contrary to Child’s best interests. In

re R.I.S., supra.

       Accordingly, we affirm on the basis of the trial court’s well-reasoned

opinion, and we direct the parties to attach a copy of that opinion in the

event of further proceedings.

       Order affirmed.6

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




____________________________________________


6
  We note that the Guardian ad litem has filed a separate brief and joins in
the Agency’s position.



                                           -7-